Citation Nr: 0504247	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for tendonitis, right 
shoulder, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from March 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, the RO increased the 
rating to 10 percent by a September 2003 rating decision.  
Service connection had been granted by a May 2002 rating 
action with a noncompensable rating assigned from February 
2002.  The veteran subsequently filed for an increase, and 
the 10 percent rating was assigned effective February 2002.  
Because the increase in the evaluation of the right shoulder 
disability does not represent the maximum rating available 
for this disability, the veteran's claim for an increased 
evaluation for this condition remains in appellate status. AB 
v. Brown, 6 Vet. App. 35 (1993); see also Norris v. West, 12 
Vet. App. 413, 420 (1999).  

The Board notes that a power of attorney dated in February 
2002 assigned representation to the Puerto Rican Veterans 
Association. However, in its July 2002 VCAA letter, the RO 
advised the veteran that this association was not recognized 
as a veterans service organization, and provided the veteran 
with a list of recognized service organizations. The veteran 
has not appointed a new representative.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  Veteran is right handed.

2.  The veteran's service-connected right shoulder disability 
is productive of mild functional impairment and 
noncompensable limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
right shoulder disability are not met. 38 C.F.R. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 
5201-5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decisions, the June 2003 statement of the case 
and supplemental statement of the case of September 2003, as 
well as in an April 2003 VCAA letter and October 2004 
notification letter, the RO notified the veteran of the 
evidence and information necessary to substantiate his claim, 
the specific information required from him to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that he should submit if he did not desire VA to 
obtain the evidence on his behalf. Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the VA to obtain such evidence. The Board is 
satisfied that the veteran was on notice of the fact that he 
should submit any pertinent evidence in her possession. 
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159 (2004).  

The Board also notes that in accordance with 38 U.S.C.A. 
§ 5103(a) and Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004), the RO provided the initial notice required under the 
VCAA in April 2003, and readjudicated the veteran's claim in 
September 2003. 

The record also reflects that the service medical records and 
all post-service medical evidence identified by the veteran 
have been obtained. In addition, the veteran has been 
afforded appropriate VA contract examinations. Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. The record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid in substantiating the claim. 
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations. 


II.  Factual Background

The service medical records reveal that the veteran is right-
hand dominant. The records reflect that the veteran sustained 
stab wounds to the left shoulder during an altercation in 
service. In an October 1995 rating decision, service 
connection was granted for residuals of stab wound to the 
left deltoid area. 

In February 1999, a private hospital examination of the right 
shoulder showed examination as normal. On an April 2002 VA 
examination, with noted review of the claims file, the 
veteran reported working as a nurse's aid. The examiner noted 
that the veteran injured the right shoulder one and a half 
years prior by favoring the left and had received physical 
therapy probably for tendonitis. The veteran reported being 
unable to pursue his hobby of Golf since then, due to 
shoulder pain. 

Examination of the right shoulder was noted as normal. The 
examiner noted that it appeared likely that a shoulder injury 
occurred in service that led to chronic pain causing 
considerable chronic discomfort over the years. It was noted 
that although it did not prohibit the veteran from gainful 
employment, it caused discomfort on the job, and probably 
contributed to a transient tendonitis of the right shoulder 
due to overcompensation.

Workers' Compensation records, received in January 2003, 
include a Physician's Report dated in November 2000 showing 
injury to the right shoulder at work with subjective 
complaints of pain in the right shoulder. Objective findings 
were tenderness with pain on external rotation. Diagnosis was 
rotator cuff strain of the right shoulder, treated with rest, 
analgesics, and non-steroidal medications. 

November 2000 private hospital x-rays of the right shoulder 
showed normal bone alignment, no fracture or dislocation, and 
the joint spaces and soft tissues appeared normal. Impression 
was of a normal right shoulder on x-ray. 

An August 2001 Workers' Compensation record shows treatment 
for right trapezius strain. The diagnosis was right sided 
multiple soft tissue injuries and right triceps strain.

By a May 2002 rating decision, service connection was granted 
for tendonitis, right shoulder, as secondary to the service-
connected left shoulder disability. The RO found that a 
noncompensable rating was warranted in the absence of 
objective evidence of painful or limited motion of a major 
joint or group of joints. 

In June 2002, the veteran filed a claim for increase of his 
service-connected right shoulder disability. In a December 
2002 rating decision, a compensable rating was denied on the 
basis that the veteran failed to report for scheduled VA 
examination.

June 2002 magnetic resonance imaging (MRI) report included 
findings of mild symmetric increased activity in both humeral 
heads. An impression was noted of faint symmetric increased 
activity in both humeral heads of uncertain significance, and 
that this may be related to adjacent arthritis.

In August 2003, the veteran underwent VA contract 
examination. He reported working as a Nurse's assistant. He 
reported injury to his right shoulder because he favors the 
left shoulder, and that he had developed tendonitis of the 
right shoulder. The examiner noted that the veteran had no 
limitations in terms of his activities of daily living, and 
that he continued to do a regular job. 

Physical examination revealed that the shoulders were level, 
with normal muscular development. Examination of the right 
shoulder showed no significant areas of tenderness. Full 
forward flexion was 180 degrees, with pain at end of range of 
motion; limited abduction of 160 degrees with pain at end of 
range; and full external and internal rotation, with pain. 
The examiner reported that the veteran had no DeLuca issues. 
His reflexes were intact; strength testing was 4+/5+ in the 
left compared with the right deltoid, triceps, and biceps is 
4.5/5+. It was noted that the veteran failed to keep his 
radiology appointment for a shoulder x-ray.

The examiner opined that for the claimed condition of 
tendonitis of the right shoulder, the diagnosis was mild 
tendonitis of the right shoulder. The condition more likely 
than not developed as the veteran was favoring the left 
shoulder. Findings on examination indicated mild limitation 
of motion, and it was noted that the veteran failed to keep 
his right shoulder x-ray appointment.

In a September 2003 rating decision, the RO increased the 
rating from 0 to 10 percent, effective from February 12, 
2002, analogously rated under diagnostic code 5024.

In a June 2004 VA examination to assess the severity of the 
left shoulder disability, a cyst was noted in the proximal 
right humerus. It has not been related to the service-
connected tendonitis of the right shoulder.

In various statements, the veteran asserts that a higher 
rating is warranted for his right shoulder.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).

Under diagnostic code 5024, diseases under diagnostic codes 
5013 through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, except gout which 
will be rated under diagnostic code 5002. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code  5201, limitation of 
motion of the major arm to 25 degrees from the side warrants 
a 40 percent rating, limitation to midway (45 degrees) 
between the side and shoulder level warrants a 30 percent 
rating, and limitation at the  shoulder level (90 degrees) 
warrants a 20 percent rating. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for other 
impairment of the humerus, a 20 percent evaluation is 
warranted for the major arm if there is malunion of the 
humerus with moderate deformity; or recurrent dislocations of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level.

Under 38  C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent 
rating is warranted for nonunion of the clavicle or scapula 
without loose movement or for malunion of the clavicle or 
scapula. A 20 percent rating is warranted for dislocation of 
the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement. In other cases, impairment of 
the clavicle or scapula will be rated on impairment of 
function of the contiguous joint.

Full range of motion of the shoulder consists of 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2004). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

Service connection is in effect for tendonitis of the right 
shoulder as secondary to the service-connected left shoulder 
disability. Although the examiner noted in August 2003 that 
the veteran failed to keep an x-ray appointment, re-
examination is not necessary since the veteran was advised by 
a September 2002 notification letter from the RO that his 
claim would be decided based on the evidence of record if he 
failed to report for a scheduled examination. See 38 C.F.R. 
§ 3.655.

The evidence pertinent to the claim for an increased rating 
shows complaints of pain, tenderness with external rotation, 
and use of analgesics.  A November 2000 x-ray of the right 
shoulder was unremarkable. In April 2002, VA examination 
showed a normal right shoulder, and the examiner noted an 
impression of probable transient tendonitis of the right 
shoulder due to overcompensation from the left shoulder 
disability. When examined in August 2003, mild tendonitis was 
noted, with limitation of motion and pain only at end range 
of motion.

The disability has been analogously rated as 10 percent 
disabling under diagnostic code 5024 as arthritis, where a 10 
percent rating is assigned on the basis of limitation of 
motion when limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code.

Review of the evidence shows that there is no significantly 
disabling pathology of the veteran's right shoulder. On no 
occasion has the shoulder been dislocated. In addition, the 
August 2003 VA contract examiner noted pain only at extremes, 
and productive of mild limitation of motion. No significant 
functional impairment was noted, and the disability has 
generally been assessed as no more than mild. Therefore the 
Board finds that the veteran's right shoulder disability is 
noncompensable when analogously rated under the appropriate 
diagnostic code 5201 for limitation of motion of the 
shoulder. However, considering the veteran's pain and mild 
impairment, a 10 percent rating has been assigned for the 
right shoulder as a major joint affected by limitation of 
motion.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). It is apparent that the 
veteran is not entitled to a 20 percent evaluation based on 
diagnostic code 5201 for limitation of motion of the major 
arm to the shoulder level (90 degrees) since August 2003 
examination shows flexion to 180 degrees, and abduction to 
160, well above shoulder level. Neither is a higher 20 
percent rating assignable under diagnostic code 5202, for 
malunion of the humerus with moderate deformity; or recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; or 
under diagnostic code 5203, for dislocation of the clavicle 
or scapula or nonunion of the clavicle or scapula with loose 
movement. The record does not provide any evidence that these 
impairments are present. The Board has found no basis for 
assigning a disability greater than 10 percent for the 
veteran's right shoulder disability.

V.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The record reflects that the veteran has not 
required hospitalization for this disability and that there 
are no manifestations of the disability that are not 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability is to a compensable degree.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


